77 Ill. App. 2d 52 (1966)
222 N.E.2d 253
Frank Mundo, et al., Plaintiffs-Appellees,
v.
Leonard DeGrazio, et al., Defendants-Appellants.
Gen. No. 50,738.
Illinois Appellate Court  First District, First Division.
November 9, 1966.
Rehearing denied November 29, 1966.
*53 Sherwin & Sherwin, of Chicago, for appellants.
J.H. Silver and Louis P. Miller, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE KLUCZYNSKI.
Judgment adverse to defendants affirmed.
Not to be published in full.